NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 HELEN J. TURNER,
                  Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7074
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-3745, Judge Coral Wong
Pietsch.
                ______________________

              Decided: September 12, 2013
                ______________________

   HELEN J. TURNER, of Tallahassee, Florida, pro se.

     AUSTIN M. FULK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and SCOTT D. AUSTIN, Assistant Director. Of counsel
on the brief were DAVID J. BARRANS, Deputy Assistant
2                                       TURNER   v. SHINSEKI



General Counsel, and SAVANNAH H. CONNALLY, Attorney,
Office of the General Counsel, United States Department
of Veterans Affairs, of Washington, DC.
                 ______________________

    Before RADER, Chief Judge, DYK, and TARANTO, Circuit
                          Judges.
Per Curiam.
    Helen J. Turner appeals from a decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”). The Veterans Court affirmed a decision by the
Board of Veterans Appeals (“Board”) denying her son
Omar Turner entitlement to benefits. The Veterans
Court correctly determined that the statute authorizes
benefits for children with birth defects who are born to
female Vietnam veterans. See 38 U.S.C. § 1815. Howev-
er, because the appellant does not contend that she is a
Vietnam veteran, her son is not eligible for benefits under
the statute. Therefore, we affirm.
                       BACKGROUND
    Appellant Helen J. Turner’s son, Omar Turner, suf-
fers from ailments including infantile autism, juvenile
arthritis, and lupus. Omar Turner’s father is a Vietnam
veteran who served on active duty from December 1971 to
December 1973. See 38 U.S.C. § 1831(2) (defining “Vi-
etnam veteran”); see also 38 C.F.R. § 3.815(c).      Ms.
Turner states that she is not a veteran, and has never
been to Vietnam.
    In December of 2007, Ms. Turner filed a claim with
the Department of Veterans Affairs (“VA”) on her son’s
behalf. She alleged, inter alia, that her son’s medical
problems were due to his father’s exposure to Agent
Orange in Vietnam. She sought entitlement to benefits
under 38 U.S.C. § 1805, which authorizes benefits payable
to “any child of a Vietnam veteran for any disability
TURNER   v. SHINSEKI                                           3



resulting from spina bifida suffered by such child,” and 38
U.S.C. § 1815, which authorizes benefits payable to “the
child of a woman Vietnam veteran,” see id. § 1811, for
“any disability resulting from . . . covered birth defects,”
see id. § 1815. Pursuant to 38 U.S.C. § 1812(a), § 1815
covers, with certain limitations not at issue here, those
birth defects identified by the Secretary as
    birth defects of children of women Vietnam veter-
    ans that
         (1) are associated with the service of those
         veterans in the Republic of Vietnam dur-
         ing the Vietnam era; and
         (2) result in permanent physical or mental
         disability.
See id § 1812(a); see also § 1812 (b) (stating limitations).
     The VA regional office denied Ms. Turner’s claim. Ms.
Turner filed a Notice of Disagreement, and the regional
office confirmed its denial. In December of 2009, Ms.
Turner appealed to the Board.
    In November of 2011, the Board denied Ms. Turner’s
claim. The Board denied entitlement under § 1805 be-
cause it was undisputed that Omar Turner did not have
spina bifida. The Board denied entitlement under § 1815
because Ms. Turner was not a Vietnam veteran. Alt-
hough Omar Turner’s father was a Vietnam veteran, the
Board concluded that “there is no legal basis upon which
to award benefits [for disabilities other than spina bifida]
due to [the father’s] exposure to Agent Orange in Vi-
etnam.” J.A. 17.
    Ms. Turner appealed to the Veterans Court, which
held that she had abandoned her claim for benefits for
spina bifida under § 1805 by failing to pursue it on ap-
peal. See Helen J. Turner v. Eric K. Shinseki, Sec’y of
Veterans Affairs, No. 11-3745, 2013 WL 344532, at *3 n.2
4                                       TURNER   v. SHINSEKI



(Vet. App. Jan. 30, 2013). With respect to her claim under
§ 1815, the Veterans Court held that the Board had
correctly interpreted the pertinent statutory and regula-
tory provisions, and that there was no legal basis for
entitlement. Id. at *3.
    Ms. Turner timely appealed to this court. We have
jurisdiction pursuant to 38 U.S.C. § 7292(a).
                       DISCUSSION
    On appeal, Ms. Turner argues that, contrary to the
Veterans Court’s holding, the statute authorizes the
payment of benefits to her son. We review statutory
interpretations by the Veterans Court de novo. Cayat v.
Nicholson, 429 F.3d 1331, 1333 (Fed. Cir. 2005).
    Ms. Turner first contends that the Veterans Court
erred in interpreting the Veterans Benefits and Health
Care Improvement Act of 2000, which created § 1815. See
Pub. L. No. 106-419, 114 Stat. 1857–1859 (2000), codified
as amended at 38 U.S.C. § 1811–1816. Ms. Turner argues
that the statute authorizes benefits for the children of
female and male Vietnam veterans. However, her argu-
ment is foreclosed by the plain language of the statute, in
which the relevant subchapter is titled, “Children of
Women Vietnam Veterans Born With Certain Birth De-
fects.” See id., 114 Stat. 1857 (emphasis added). Fur-
thermore, the statute defines an “eligible child” as an
“individual who . . . is the child . . . of a woman Vietnam
veteran [and] was born with one or more covered birth
defects,” 38 U.S.C. § 1811 (emphasis added). “Covered
birth defects” are defined as certain “birth defects of
children of women Vietnam veterans,” 38 U.S.C. § 1812
(emphasis added). Thus, it is clear that Congress intend-
ed to authorize benefits for the children of female, not
male, Vietnam veterans. We conclude that the Veterans
Court correctly construed the statute to authorize benefits
only for the children of female Vietnam veterans.
TURNER   v. SHINSEKI                                       5



    Next, Ms. Turner argues that the VA was bound to
award benefits to children of male Vietnam veterans
because the VA had published benefits guidelines stating
that the children of male Vietnam veterans were eligible
for birth defect related benefits. However, even if the
publication were somehow pertinent, it would not support
her argument. The 2007 VA publication Ms. Turner
mentions appears to be VA Pamphlet 80-07-01, Federal
Benefits for Veterans and Dependents (2007), which cor-
rectly states that children of male or female Vietnam
veterans may receive benefits for spina bifida, while
children of female Vietnam veterans can receive benefits
for other covered birth defects. See id. at 89–91. The
2010 version of the publication is not materially different.
See VA Pamphlet 80-10-01, Federal Benefits for Veterans:
Dependents & Survivors 92, 101 (2010).
    Finally, Ms. Turner argues that there is a “basis in
VA Law for payment involving disabilities other than [the
basis provided by] Public Law 106-419.” Appellant’s Br.
2. However, Ms. Turner does not identify any other
statute authorizing the award of benefits to the child of a
male Vietnam veteran on the basis of birth defects other
than spina bifida. As discussed above, the provision
authorizing the VA to pay benefits to children with spina
bifida is inapplicable here because the Board found that
Omar Turner does not have spina bifida, and Ms. Turner
has not challenged that finding. Ms. Turner has not
identified any other statutory provision that might au-
thorize the VA to pay benefits for her son.
    We conclude that the Veterans Court correctly held
that the statute does not authorize the VA to award
benefits to the children of male Vietnam veterans on the
basis of birth defects other than spina bifida. We have
considered Ms. Turner’s other arguments, and find them
without merit.
                         AFFIRMED
6                       TURNER   v. SHINSEKI



                COSTS
    No costs.